

ASSET PURCHASE AND SALE AGREEMENT
(Pinnacle Lodge)


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and effective as of
the Execution Date and is by and between SILVERLEAF RESORTS, INC., a Texas
corporation (“Purchaser”) and THE FITZPATRICK FAMILY LIMITED PARTNERSHIP, a
Florida limited partnership (“Seller”).


RECITALS


This Agreement is made on the basis of the following facts:


Seller is the owner of the Assets commonly known as the Pinnacle Lodge located
in the Town of Fraser, Grand County, Colorado. Subject to the terms and
conditions hereinafter set forth, Seller desires to sell and Purchaser desires
to purchase the Pinnacle Lodge.
 
AGREEMENT


On the basis of the foregoing facts, Seller and Purchaser agree as follows:
 
ARTICLE I
Definitions


For the purposes of this Agreement, the following words and terms shall have the
meanings set forth below:


1.1 "Assets" - collectively, the Real Property and the Personal Property.


1.2  “Closing” - as defined in Section 8.1.


1.3 “Closing Date” - as defined in Section 8.1.


1.4 “Cut-Off Time” - as defined in Section 8.3.


1.5 “Deposit” - as defined in subsection 2.2(a).


1.6 “Execution Date” - the latest date of execution of this Agreement by both
Purchaser and Seller.


1.7 "Improvements" - any existing buildings, improvements, structures, parking
facilities or fixtures placed, constructed, installed or located on or as part
of the Land, and all plants, trees, and other appurtenances located upon, over
or under the Land.


1.8 “Inspection Period” - as defined in subsection 3.4(b).
 
1

--------------------------------------------------------------------------------



1.9 “Land” - The real property described as Tract B-1, CLAYTON SUBDIVISION,
according to the plat thereof filed October 24, 1986, at Reception No. 249237,
EXCEPT that portion conveyed to the Town of Fraser in Deed recorded January 17,
1992, in Book 491 at Page 659, County of Grand, State of Colorado, together with
all reversions, remainders, easements, rights-of-way, appurtenances, leases,
subleases, tenements and hereditaments appertaining to or otherwise benefitting
or used in connection therewith.


1.10 “Parties” - collectively, Purchaser and Seller. Purchaser or Seller may be
referred to individually or singularly as a“Party.”


1.11 “Permitted Exceptions” - as defined in subsection 3.4(a).


1.12 “Personal Property” - Any and all personal property located on or in or
used in connection with the Land and Improvements, including, without
limitation, all furniture, fixtures, and equipment, case-goods, soft-goods
(drapes, window coverings, carpeting), sheets, pillows, blankets, bedspreads,
towels and other linens, kitchen instruments, televisions, radios, phone,
facsimile machines, telecommunication equipment, computers, appliances,
refrigerators, air-conditioners, heaters, ice-makers, boilers, furnaces,
radiators and piping, sprinkler systems, tools, and other personal property to
the extent owned by Seller and located on the Land and Improvements and all
paper goods, office supplies, food, beverages, chinaware, glassware, soap, and
other guest and operational supplies, goodwill, customer lists, trade names
(including the name “Pinnacle Lodge”), phone numbers, email addresses, web site,
logo and signs, and all tangible and intangible personal property and fixtures
of any kind, including, but not limited to, the Vehicle, and any other
apparatuses owned by Seller and attached to or used exclusively in connection
with the ownership, maintenance, or operation of the Pinnacle Lodge as operated
on the Real Property. The foregoing notwithstanding, the “Personal Property”
shall not include the following items on the Real Property as of the Execution
Date: (a) the Cat tractor with plow, forklift and bucket attachments; (b) two
Dell notebook computers and HP laser printer; (c) personal pictures and
certificates in office; (d) personal possessions in manager residence rooms 323
and 324; (e) 16-foot black, enclosed storage trailer; (f) 15-foot motorcycle
trailer; and (g)all Direct TV equipment and other equipment related to the
satellite television system (owned by SVI).


1.13 “Purchase Price” - as defined in Section 2.2.


1.14 “Purchaser” - as defined in the Preamble to this Agreement.


1.15 “Real Property” - The Land and the Improvements.


1.16  “Seller” - as defined in the Preamble to this Agreement.


1.17 “Surviving Obligations” - as defined in Sections 3.4(b), 10.1, and 10.16.


1.18 “Title Commitment” - as defined in Section 3.1.


1.19 “Title Company” - Chicago Title Insurance Company, 4032 McDermott Road,
Suite 100-A, Plano, Texas, 75024, attn: Lois McGrew.

2

--------------------------------------------------------------------------------




1.20 “Title Policy” - as defined in Section 4.2.


1.21 “Vehicle” - the Pinnacle Lodge Ford E-350 shuttle van, VIN:
1FBSS31L31HA8712.
 
3

--------------------------------------------------------------------------------



ARTICLE II
Purchase and Sale of the Assets


2.1 Purchase. For the consideration hereinafter set forth, but subject to the
terms, provisions, covenants and conditions contained herein, Seller shall sell
and convey the Assets to Purchaser and Purchaser shall purchase the Assets from
Seller.


2.2 Purchase Price. The purchase price (the “Purchase Price”) for the Assets
shall be Three Million Six Hundred Fifty Thousand and No/100 Dollars
($3,650,000.00), plus the sums described in Article VI, which shall be paid as
set forth below.


(a)  Deposit. On the Execution Date, Purchaser shall deliver to the Title
Company’s escrow account good funds in the amount of Fifty Thousand and No/100
Dollars ($50,000.00). On the 14th day following the Execution Date, if Purchaser
has not elected to terminate this Agreement pursuant to Section 3.5, the Title
Company shall immediately pay to Seller from such escrowed funds Ten Thousand
and No/100 Dollars ($10,000.00), which shall not be refundable to Purchaser,
except as set forth in Article VII and Section 9.1. On the 30th day following
the Execution Date, if Purchaser has not elected to terminate this Agreement
pursuant to Section 3.5, the Title Company shall immediately pay to Seller from
such escrowed funds an additional Ten Thousand and No/100 Dollars ($10,000.00),
which shall not be refundable to Purchaser, except as set forth in Article VII
and Section 9.1. Upon expiration of the Inspection Period, if Purchaser has not
elected to terminate this Agreement pursuant to Section 3.5, the Title Company
shall immediately pay to Seller from such escrowed funds the remaining Thirty
Thousand and No/100 Dollars ($30,000.00), plus all accrued interest, which shall
not be refundable to Purchaser, except as set forth in Article VII and Section
9.1. Title Company shall hold such sums in escrow for the benefit of Purchaser
and Seller pursuant to the terms of this Agreement in an FDIC-insured
interest-bearing account. Failure by Purchaser to timely pay such sum to the
Title Company or any action by Purchaser to prevent or delay release of such
funds from the Title Company to Seller shall constitute a default of this
Agreement by Purchaser without further action or notice and this Agreement shall
terminate, except for the Surviving Obligations, which shall survive in any
event. All sums paid to the Title Company and/or released by the Title Company
to Seller pursuant to this subsection 2.2(a), together with all interest earned
thereon, shall be referred to as the “Deposit.” 


(b) Cash. The Purchase Price, subject to prorations and adjustments in
accordance with Section 8.3, shall be paid at Closing in cash, by certified or
cashier's check, wire transfer, or other immediately available funds. The
Deposit shall be credited against the Purchase Price at Closing.

4

--------------------------------------------------------------------------------


 
2.3 Allocation. Prior to expiration of the Inspection Period, Seller and
Purchaser shall, in accordance with the provisions of Internal Revenue Code Sec.
1060 and the Regulations thereto, allocate the Purchase Price in order to
establish separate purchase prices for the various components of the Assets. In
the event that Seller and Purchaser are unable to agree upon said allocation of
the Purchase Price during the Inspection Period, then each Party (at its sole
cost and expense) shall immediately retain a qualified appraiser to perform
separate valuations of each such component of the Assets and the average of the
valuations of each such component of the Assets, as determined by each appraiser
shall be used to determine such allocations.


ARTICLE III
Investigation of the Assets; Termination


3.1 Title Commitment. Within 10 days following the Execution Date, Seller shall
obtain and deliver to Purchaser, at Seller’s expense, a current title insurance
commitment issued by the Title Company, including legible copies of all recorded
exceptions to title referred to therein (collectively, the “Title Commitment”),
committing to insure title to the Real Property in Purchaser by the issuance of
an ALTA policy of owner's title insurance, in the amount of the Purchase Price.
Purchaser may, during the Inspection Period, at its expense, request such
additional endorsements to the Title Policy as Purchaser deems reasonably
necessary, including an endorsement for deletion of the standard printed
exceptions.


3.2  Survey. Within 10 days following the Execution Date, Seller shall provide
Purchaser with a copy of its existing ALTA Survey of the Real Property (the
“Survey”).


3.3  Other Documents and Materials. Seller shall provide copies to, or make
available for inspection by, Purchaser such non-proprietary, non-privileged,
documents and materials relating to the Assets as Purchaser may reasonably
request, to the extent the same are in Seller's possession or control or are in
the possession or control of Seller’s agents.


3.4 Inspection.


(a) Title Commitment. Purchaser shall have five days following its receipt of
the Title Commitment and the Survey within which to give Seller written notice
(“Purchaser’s Disapproval Notice”) of Purchaser’s disapproval of any exceptions
to title shown in the Title Commitment or Survey or any other matters effecting
title to the Real Property (“Title Exceptions”). The failure of Purchaser to
give Purchaser’s Title Disapproval Notice within such period shall be deemed to
constitute Purchaser’s approval of all of the Title Exceptions. In the event of
Purchaser’s disapproval of any of the Title Exceptions as set forth above,
Seller shall have five days after Seller’s receipt of Purchaser’s Disapproval
Notice during which to determine and give Purchaser written notice (“Seller’s
Cure Notice”) of any disapproved Title Exceptions which Seller elects, in its
sole discretion, to eliminate as exceptions to title to the Real Property. The
failure of Seller to give Seller’s Cure Notice within the period described above
shall be deemed to constitute Seller’s election not to cure any of the matters
described in the Purchaser’s Disapproval Notice. Prior to the Closing, Seller
shall eliminate, at its sole cost and expense, all Title Exceptions set forth in
Seller’s Cure Notice from the Title Policy and as exceptions to title to the
Real Property. If acceptable to Purchaser, Seller’s elimination of such title
matters may be accomplished by Seller’s obtaining, at its expense, title
insurance protection for Purchaser against such exception, the form of which
shall be reasonably satisfactory to Purchaser. If Seller’s Cure Notice does not
include all Title Exceptions disapproved by Purchaser in Purchaser’s Disapproval
Notice, or if Seller fails to deliver Seller’s Cure Notice, Purchaser shall have
the right to terminate this Agreement in accordance with the terms of Section
3.5 or acquire the Real Property subject to the disapproved Title Exceptions not
included within Seller’s Cure Notice. If Purchaser elects to proceed with the
purchase of the Real Property pursuant to Section 3.5, then the Title Exceptions
and the matters described in Article VI and Permitted Subsequent Exceptions
(defined below), but excluding (i) those Title Exceptions to be deleted pursuant
to the Seller’s Cure Notice, (ii) any delinquent taxes or assessments, and (iii)
any liens, encumbrances or security interests securing payment of any monetary
lien created by or against Seller or the Real Property, shall be the “Permitted
Exceptions” hereunder. A“Permitted Subsequent Exception” shall mean any
encumbrance, encroachment, defect in title, or other matter which does not
adversely interfere with the operation of a hotel on the Real Property (as
determined in Purchaser’s reasonable discretion) and which is not otherwise a
Permitted Exception, and (A) of which Purchaser and Seller are notified by the
Title Company prior to the Closing (by endorsement to the Title Commitment or
otherwise); or (B) which is discovered by Purchaser, and of which Purchaser
notifies Seller, prior to the Closing.

5

--------------------------------------------------------------------------------




(b) Inspection. Purchaser shall have until 5:00 p.m. (Denver, Colorado time) the
45th day following the Execution Date (the“Inspection Period”) to investigate
and evaluate all aspects of the Assets. During the Inspection Period, Purchaser
and its representatives may investigate and evaluate all physical aspects of the
Assets, including, without limitation, the right to have made, at Purchaser's
expense, any studies or inspections of the Real Property as Purchaser may deem
necessary or appropriate. Seller shall reasonably cooperate (at Purchaser’s
expense) with any such investigations, inspections, or studies made by or at
Purchaser's direction. Seller shall grant Purchaser access to the Real Property
and the right to make all such engineering studies, environmental and other
investigations of all physical aspects of the Assets as Purchaser may determine.
The foregoing notwithstanding, Purchaser’s right to access to the Assets shall
be subject to uninterrupted privacy by guests at Pinnacle Lodge, which shall
limit access to rooms and other facilities on the Real Property. Purchaser shall
repair any damage to the Assets caused by its inspections and testing. Such
entry shall be at the sole risk of Purchaser and Purchaser's representatives.
Purchaser shall pay all costs associated with such investigation, inspection and
testing, and shall keep the Assets and Seller's property free and clear of any
claims of lien connected therewith. Purchaser shall indemnify, hold harmless and
protect Seller, and defend Seller with counsel reasonably acceptable to Seller,
for, from and against all liability, claims, demands, damages, expenses,
obligations, causes of action, judgments, losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees, all fines, charges, penalties
and consultants’ fees, and all cleanup, repair, detoxification, removal,
remedial, response and abatement costs), (collectively, “Inspection Claims”) of
any kind whatsoever arising from or connected with such site investigation,
inspection and testing. Notwithstanding any provision of this Agreement which
may indicate to the contrary, the obligations of Purchaser pursuant to this
subsection 3.4(b) shall survive Closing or termination of this Agreement for any
reason, and shall be deemed a “Surviving Obligation” for all purposes of this
Agreement.


3.5 Termination; Deposit. If, on or before the expiration of the Inspection
Period, (i) Purchaser determines, in its sole and absolute discretion, that the
Assets are not suitable for Purchaser's intended use and notifies Seller in
writing of Purchaser's election to terminate this Agreement, or (ii)
Purchaser fails to timely pay the Deposit into the Title Company escrow or
causes the delay of the payment of the Deposit to Seller from the escrow
pursuant to subsection 2.2(a), then this Agreement shall terminate, the Title
Company shall return those portions of the Deposit which were not paid to Seller
(or required by subsection 2.2(a) to be paid to Seller) to Purchaser, and
Purchaser and Seller shall be relieved from any further liability hereunder,
except for the Surviving Obligations, which shall survive in any event. If
neither of the occurrences set forth in clauses (i) or (ii) occur, then this
Agreement shall remain in full force and effect and Purchaser shall be deemed to
have approved the results of all of its inspections.

6

--------------------------------------------------------------------------------




ARTICLE IV
Title


4.1 Status of Title. At Closing hereunder, Seller shall convey to Purchaser fee
simple title to the Real Property, subject only to the Permitted Exceptions, and
title to the Personal Property. Seller shall not, after the Execution Date,
sell, convey, mortgage, deed in trust, lease, grant easements affecting or
otherwise encumber or convey the Assets other than in the ordinary course of
business, excepting, however, (a) the Permitted Exceptions, and (b) such other
title exceptions as are specifically permitted under this Agreement and/or those
which have been specifically approved in writing by Purchaser, which approval
shall not be unreasonably withheld or delayed.


4.2 Issuance of Title Policy. At each Closing, Seller shall pay the premium for
and cause the Title Company to issue to Purchaser, or unconditionally commit to
issue to Purchaser after Closing, an ALTA owner's policy of title insurance
consistent with the Title Commitment, insuring fee simple title to the Real
Property in Purchaser in the amount of the Purchase Price, subject only to the
Permitted Exceptions (the “Title Policy”). Purchaser shall pay any title
insurance premium for endorsements to the Title Policy requested by Purchaser.
 
ARTICLE V
Representations and Warranties


5.1 Seller's Representations and Warranties. Seller represents and warrants to
Purchaser as follows. For purposes of this Article V, the phrase “to Seller's
knowledge” or like terms shall mean to the best actual knowledge of Mr. Brian
Fitzpatrick, the general manager of the Pinnacle Lodge, without investigation or
inquiry or any duty to investigate or inquire. The representations and
warranties made by Seller in this Article V shall be true and correct on and as
of the Closing Date with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date.


(a)  Authority. Seller is a limited partnership duly organized and validly
existing under the laws of the State of Florida and has the full right, power
and authority to enter into this Agreement and consummate the transactions
contemplated by this Agreement. The person signing this Agreement and all other
instruments to which Seller is a party on behalf of Seller is authorized to do
so.


(b)  No Actions. To the best of Seller’s knowledge, Seller has received no
written notice of any actions, suits or proceedings, pending or threatened,
before any judicial body or any governmental or quasi-governmental authority,
against or affecting the Assets that adversely affect the Seller’s ability to
consummate the transactions contemplated by this Agreement.

7

--------------------------------------------------------------------------------




(c) No Violations of Contracts or Agreements; No Approval. Seller’s execution,
delivery and performance under this Agreement will not violate any provision of
any contract or agreement to which Seller is a party or by which Seller is
bound. No approval or consent not previously obtained by any person or entity is
necessary in connection with the execution of this Agreement by Seller or the
performance of Seller’s obligations under this Agreement.


(d) No Violation of Court Orders. To Seller’s knowledge, the execution and
delivery of this Agreement will not violate any order or demand of any court,
regulatory agency or other tribunal or any certificate, license, law or
regulation to which Seller is subject.


(e) Title to Assets. Seller has title to all of the Assets, free and clear of
all claims and encumbrances arising by, through or under Seller, other than (A)
any liens for taxes not yet due and payable or being contested in good faith by
appropriate proceedings, and (B) such imperfections of title, easements, liens,
pledges, charges and encumbrances, if any, as do not materially detract from the
value or interfere with the present use of any of the Assets.


(f) Physical Condition of Improvements. To the best of Seller’s knowledge, there
are no material defects in the construction of the Improvements that have caused
Seller to fail to operate the hotel building in a commercially reasonable
manner. For purposes of this subsection 5.1(f), a “material defect” shall mean a
defect that would cost more than $100,000.00 to correct, and shall not include
the aesthetic or other subjective quality of the design of the hotel building or
any system, element or component thereof.


(g) All Assets Covered. The Assets to be conveyed to Purchaser by Seller
pursuant to this Agreement comprise all of the assets and properties of Seller
that are used in the operation of Pinnacle Lodge in the ordinary course of
business and consistent with Seller’s current practice, except for any cash
utilized in said business or the items described in the last sentence of Section
1.12. In the event that either Seller or Purchaser discovers after Closing any
material item theretofore used in connection with the operation of Pinnacle
Lodge has not been conveyed to Purchaser at Closing, the Seller shall,
immediately upon demand by Purchaser, convey such item to Purchaser for no
additional consideration.
 
8

--------------------------------------------------------------------------------



5.2  As Is; No Other Representations or Warranties by Seller. Purchaser
represents that it is sophisticated and experienced in the acquisition of
property similar to the Assets, and Purchaser will have an adequate opportunity
to inspect, examine and evaluate the Assets. In purchasing the Assets, Purchaser
shall rely solely on the results of its inspections, examinations and
evaluations and not on any representation or warranty made by Seller, except as
set forth in Section 5.1. Purchaser shall acquire the Assets in an “as is” and
“where is” condition, with all faults, whether known or unknown. Purchaser
acknowledges that any information of any type which Purchaser has received or
may receive from Seller or Seller’s agents, including, without limitation, the
materials described in Article III and any environmental site assessment, is
furnished on the express condition that Purchaser shall make an independent
verification of the accuracy of such information, all such information being
furnished without any representation or warranty whatsoever. Purchaser
acknowledges that it shall have the opportunity to inspect the Assets, to
observe their physical characteristics and existing conditions and having the
opportunity to conduct such investigations and studies on and off the Real
Property as it deems necessary. Purchaser hereby waives any and all objections
to, complaints about, or claims regarding any Environmental Law, the physical
characteristics and existing conditions, including, without limitation,
subsurface soil and water conditions and Hazardous Substances on, under or
adjacent to the Real Property. Purchaser further hereby assumes the risk of
changes in applicable laws and regulations relating to past, present and future
environmental conditions on the Real Property and the risk that adverse physical
characteristics and conditions, including, without limitation, the presence of
Hazardous Substances or other contaminants, may not have been revealed by its
investigation. For purposes of this Agreement,“Environmental Law” shall mean any
federal, state or local statute, law, rule, regulation, ordinance, code, policy
or rule of common law now or hereafter in effect and in each case as amended,
and any judicial or administrative order, consent decree or judgment, relating
to the environment, health, safety or Hazardous Substances, including without
limitation the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended, 42 U.S.C. § 9601 et seq.; the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. § 1801 et seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, as amended, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; and the Safe Drinking Water Act, 42 U.S.C. §3808 et seq.“Hazardous
Substances” shall mean (a) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic pollutants,” “contaminants” or “pollutants,” or words of similar
import, under any applicable Environmental Law; and (b) any other chemical,
material or substance, exposure to which is prohibited, limited or regulated by
any governmental authority.


5.3 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller as follows. For purposes of this Article V, the phrase“to
Purchaser’s knowledge” or like terms, shall mean to the best actual knowledge of
Robert E. Mead, chief executive officer of Purchaser, without investigation or
inquiry or any duty to investigate or inquire. The representations and
warranties made by Purchaser in this Article V shall be true and correct on and
as of each Closing Date with the same force and effect as though such
representations and warranties had been made on and as of each Closing Date.

9

--------------------------------------------------------------------------------




(a) Authority. Purchaser is a corporation, duly organized, validly existing and
in good standing under the laws of the State of Texas and is qualified to do
business in Colorado. Purchaser has the full right, power and authority to enter
into this Agreement and consummate the transactions contemplated by this
Agreement. The persons signing this Agreement and all other instruments to which
Purchaser is a party on behalf of Purchaser are authorized to do so.


(b) No Actions. To the best of Purchaser’s knowledge, Purchaser has received no
written notice of any pending actions, suits, proceedings, or litigation and, to
Purchaser’s knowledge, there are no threatened (and unresolved) or contemplated
actions, suits, proceedings, litigation or claims, with respect to or affecting
the ability of the Purchaser to consummate the transactions contemplated by this
Agreement.


(c) No Violations of Contracts or Agreements; No Approval. Purchaser's
execution, delivery and performance under this Agreement will not violate any
provision of any contract or agreement to which Purchaser is a party or by which
Purchaser is bound. No approval or consent not previously obtained by any person
or entity is necessary in connection with the execution of this Agreement by
Purchaser or the performance of Purchaser’s obligations under this Agreement.


(d) No Violation of Court Orders. To Purchaser's knowledge, the execution and
delivery of this Agreement will not violate any order or demand of any court,
regulatory agency or other tribunal or any certificate, license, law or
regulation to which Purchaser is subject.
 
10

--------------------------------------------------------------------------------



ARTICLE VI
Operation of the Property


Until the earlier of the Closing or the termination of this Agreement, Seller
shall continue to operate and maintain the Assets in substantially the manner in
which they were operated and maintained on the Execution Date. Consumable
inventories and supplies will be procured and maintained in substantially the
same levels as in the past and all services with respect to the Assets will be
provided in order to operate the Assets. All closed and unopened containers,
boxes or bottles of consumable inventory, including liquor, maintained as part
of the Assets shall be sold to Purchaser at Closing at Seller’s cost thereof.
All opened bottles, boxes or containers as well as all remaining operating
supplies and materials shall be transferred to Purchaser as part of the Purchase
Price. From and after expiration of the Inspection Period, Seller shall not
enter into or accept advance reservations for any time period following the
Closing Date without the prior consent (which may be by telephone or by email)
of Purchaser, unless such reservations are based on rates previously approved in
writing by Purchaser. If Seller requests such consent (which request may be by
telephone or by email) from Purchaser and Purchaser fails to respond within 24
hours of such request, then Purchaser shall be deemed to have approved such
request.


ARTICLE VII
Obligations to Close


7.1 Title Policy. Purchaser shall not be obligated to undertake the Closing
unless, on the Closing Date, the Title Company shall issue (or unconditionally
commit to issue) the Title Policy for the Real Property, subject only to the
Permitted Exceptions.


7.2 Casualty and Condemnation. If (a) all or any part of the Real Property shall
be damaged by casualty prior to Closing, or (b) all or any part of the Real
Property shall be the subject of any action to acquire, or shall previously have
been acquired, by authority of any governmental agency in the exercise of its
power of eminent domain or by private purchase in lieu thereof, then, in either
such case, Purchaser may elect, at its sole option, either to (i) terminate this
Agreement and recover the Deposit, in which case both Seller and Purchaser shall
be released from further responsibility hereunder, except the Surviving
Obligations, which shall survive in any event, or (ii) waive its right to
terminate this Agreement, in which case Seller shall pay to Purchaser at Closing
all insurance or condemnation proceeds received or assigned to Purchaser, or all
of Seller's right to receive the proceeds, if any, payable as a result of such
casualty damage or condemnation action or proceeding, and acceptance of any
proceeds and settlement of any claims shall be subject to Purchaser's prior
written approval.


7.3 Accuracy of Representations. Purchaser shall not be obligated to undertake
the Closing unless the representations and warranties made by Seller in Article
V shall be true and correct in all material respects on and as of the Closing
Date.


7.4 No Material Change. Purchaser shall not be obligated to undertake the
Closing if any material or substantial change shall have occurred with respect
to the Real Property and/or Improvements which would in any way affect the
findings made in the inspection of the Real Property and Improvements described
in subsection 3.4(b).
 
11

--------------------------------------------------------------------------------



ARTICLE VIII
Closing


8.1 Time of Closing. Provided that all conditions to Closing have been satisfied
or waived, the closing of the purchase and sale of the Assets (the “Closing”)
shall take place on the 15th day following expiration or Purchaser’s earlier
termination of the Inspection Period (the “Closing Date”), at 10:00 a.m. in the
offices of Seller’s counsel. At the option of either Party, Closing documents
may be executed in advance and deposited with the Title Company so as to avoid
the necessity for a Closing at which all Parties must be present. Purchaser
shall have the right to obtain one 30-day extension of the Closing Date by
delivering to Seller, prior to the tenth (10th) day before the Closing Date, a
non-refundable extension fee in the amount of $25,000,00 (“Extension Fee”). The
Extension Fee shall be paid directly to Seller, shall not be subject to any
escrow, and shall not be applied to the Purchase Price at Closing. If Purchaser
exercises this right, then the Closing Date shall be extended by 30 days. The
Extension Fee shall be Seller’s sole property, shall be in addition to the
Purchase Price, and shall be non-refundable to Purchaser under any
circumstances.


8.2 Deliveries. At the Closing the following shall occur:


(a) Purchaser’s Deliveries. Purchaser shall pay to Seller the Purchase Price as
provided in subsection 2.2(a), subject to the adjustments described in Section
8.3, and Purchaser shall deliver to Seller (A) a Real Property Transfer
Declaration as required by Colorado Revised Statutes Section 39-14-102; (B)
settlement statements reflecting the adjustments described in Section 8.3; and
(C) all other instruments and documents as may be reasonably necessary (in forms
and on terms and conditions reasonably satisfactory to Purchaser and Seller) in
order to complete the transactions herein provided and to carry out the intent
and purposes of this Agreement. Purchaser shall promptly record the deed of
conveyance and any other applicable Closing documents upon confirmation of
clearance of all funds.


(b) Seller’s Deliveries. Seller shall execute and deliver to Purchaser (A) a
duly executed and acknowledged special warranty deed conveying to Purchaser fee
simple title to the Real Property, subject only to the Permitted Exceptions; (B)
a duly executed and acknowledged Bill of Sale in the form attached hereto as
EXHIBIT A, conveying to Purchaser the Personal Property; (C) the original title
certificate for the Vehicle, endorsed by Seller as required by Colorado law to
convey the Vehicle to Purchaser; (D) an affidavit that evidences that Seller is
exempt from the withholding requirements of Section 1445 of the Internal Revenue
Code and under Colorado Statutes; (E) settlements statements reflecting the
adjustments described in Section 8.3; and (F) any and all conveyances,
assignments and all other instruments and documents as may be reasonably
necessary (in forms and on terms and conditions reasonably satisfactory to
Purchaser and Seller) in order to complete the transaction herein provided and
to carry out the intent and purposes of this Agreement.
 
12

--------------------------------------------------------------------------------



(c)  Service Contracts; Utilities. Purchaser shall assume all service contract
which expire by their terms within one year following the Closing Date,
including service contracts for SVI (Direct TV, Pay Per View and wireless
support), Comcast DSL, Thyssenkrupp (elevator maintenance), juice machine and
coffee dispenser; Eco Lab laundry products; Acme Fire Alarm; Waffle Machines.
Seller shall terminate all other operation and service contracts, insurance
policies, utility services and employees as of the Closing Date (utility
services may be transferred rather than terminated if that procedure is
recommended by the utility supplier, so long as no liability is created for or
remains in Seller); it shall be Purchaser’s sole responsibility to contact and
continue those employees and services that it desires to have in effect after
the Cut-Off Time. With respect to all utilities, including but not limited to
electricity, natural gas, water, sewer, cable television and pay-per-view
television, to the extent the utilities are metered, Seller shall have the
meters read as of the Cut-Off Time and the costs of same shall be paid by Seller
at Closing without the requirement of proration. All utility charges that are
not metered or for which meters cannot be read on the Cut-Off Time shall be
prorated to the Cut-Off Time, based upon the prior bill. Seller shall be
reimbursed for all security deposits placed which all utilities as set forth
herein.


(d)  Possession. Possession of the Assets shall be delivered to Purchaser in the
same condition as on the Execution Date, excepting only normal wear and tear and
as otherwise specified hereunder, subject to the Permitted Exceptions and the
occupancy and other rights of guests of Pinnacle Lodge.


(e) Title Policy. The Title Company shall issue the Title Policy for the Real
Property, or its unconditional commitment to issue such Title Policy, to
Purchaser.


8.3 Closing Adjustments. The cash due at Closing shall be subject to adjustment
on the Closing Date in accordance with the following provisions. For the
purposes of prorations to the Closing, Purchaser shall be deemed to own the
Assets on 12:01 a.m. on the day following the Closing Date ( the “Cut-off
Time”).


(a) Taxes. The real property taxes for 2006 attributable to the Real Property
shall be prorated to the Cut-Off Time based on the most recent assessed
valuations and mill levy available, which proration shall be deemed a final
settlement between the Parties. Personal property taxes for 2006 which are
payable with respect to the Personal Property shall be prorated to the Cut-Off
Time, and Purchaser shall receive a credit against the Purchase Price for the
period from January 1, 2006, through the Closing Date. Such proration shall be
based upon all personal property taxes paid by Seller with respect to the
Personal Property for 2005. Such proration shall be deemed a final settlement
between the parties. All installments of certified, confirmed and ratified
special assessment liens due and payable as of the Closing Date shall be paid by
Seller and all installments of certified, confirmed and ratified special
assessment liens due and payable after the Closing Date shall be assumed by
Purchaser.

13

--------------------------------------------------------------------------------





(b)  Revenues; Expenses. Room rentals and operating expenses shall belong to and
be the obligation of Seller through the Closing Date. All deposits previously
received by Seller from guests or others as security or in connection with
services to be rendered after the Cut-Off Time shall be credited to Purchaser at
Closing. All room and other revenues related to guests in residence and who have
not checked out of the Cut-off Time shall be credited to Seller at Closing.
Seller shall retain all accounts receivable and cash generated in connection
with Seller’s operation of the Assets prior to the Cut-Off Date. Any of Seller’s
receivables received by Purchaser shall be remitted to Seller when collected.


(c) Closing Costs. Seller shall pay the premium for the Title Policy as
described in Section 4.2, the cost of recording any instruments required to
discharge any liens or encumbrances against the Assets and Seller's customary
(in Colorado) closing costs. Purchaser shall pay its portion of the premium for
the Title Policy as described in Section 4.2 and shall pay for recording
Seller's deed, the state documentary fee, any and all sales, use or transfer
taxes attributable to this transaction and Purchaser's other customary closing
costs. Purchaser and Seller shall equally split the cost of the Title Company's
closing services. Seller and Purchaser shall each be responsible for the fees
and expenses of their respective attorneys.
 
ARTICLE IX
Default and Remedies


9.1 Breach by Seller. Time is of the essence of Seller's obligations hereunder.
If Seller is in default of its obligations hereunder which are required to be
performed at or prior to the Closing, Purchaser, at Purchaser's option, shall be
entitled to terminate this Agreement by written notice to Seller and Title
Company, whereupon Title Company and Seller shall promptly pay or return the
Deposit to Purchaser and both Parties shall be discharged from all duties and
performance hereunder, except for the Surviving Obligations, which shall survive
in any event. In the alternative, Purchaser shall be entitled to specific
performance or damages (to the extent permitted below). Purchaser’s right to any
award of damages as a result of Seller’s breach of this Agreement shall be
limited to (a) the amount of Purchaser’s reasonable and actual out-of-pocket
expenses incurred in its investigation of the Property pursuant to Article III,
and (b) the amount of the Deposit. Except as set forth in the previous sentence,
Purchaser waives any right or action for damages against Seller. The foregoing
shall be the sole remedies of Purchaser.

14

--------------------------------------------------------------------------------




9.2 Breach by Purchaser.


(a)  Acquisition Default by Purchaser. Time is of the essence hereof, and if
Purchaser shall fail to Close as provided in this Agreement (an “Acquisition
Default”), then this Agreement and Purchaser's right to purchase the Assets
shall be null and void and of no further force and effect (except for the
Surviving Obligations). Thereupon (i) Purchaser shall forfeit to Seller the
Deposit and all other payments made pursuant to this Agreement, all of which
shall be paid immediately to Seller; and (ii) Purchaser shall deliver to Seller
originals or copies of surveys, plans, studies and other non-proprietary
materials generated by Purchaser concerning the Assets. The Parties agree that
the foregoing is a fair and reasonable estimate of the total detriment that
Seller would suffer in the event of Purchaser’s Acquisition Default hereunder.


(b) Other Default by Purchaser. In the event of a default by Purchaser other
than an Acquisition Default, including Purchaser’s failure to make a payment or
failure to fulfill any other agreement made, tendered or to be performed by
Purchaser as required in this Agreement or any other default hereunder, Seller
shall be entitled to: (i) terminate this Agreement and receive payment of and
retain the Deposit and all other payments made pursuant to this Agreement as
liquidated damages, whereupon both Parties shall be discharged from all duties
and performance hereunder; or (ii) treat this Agreement as being in full force
and effect and seek specific performance and damages (but only as to such
non-Acquisition Default).
 
15

--------------------------------------------------------------------------------



ARTICLE X
General Provisions


10.1  Brokers. Purchaser and Seller acknowledge that Steven Rozell, a licensed
Colorado real estate broker (“Broker”) will be paid a commission at Closing
pursuant to a separate agreement. Purchaser and Seller shall each pay one-half
of such commission. Purchaser and Seller each represent and warrant to the other
that its contact with the other has been made without the assistance of any
broker or other third party other than Broker. Except as set forth above, each
Party (the“Indemnifying Party”) shall save and hold the other Party free, clear
and harmless from any claim, cost or expense, including reasonable attorneys'
fees, for or in connection with any claims for commissions or compensation
arising through the Indemnifying Party or asserted in connection with the
transaction contemplated herein as a result of agreements alleged to have been
made with the Indemnifying Party. The foregoing obligations shall survive
Closing or termination of this Agreement for any reason and shall be deemed a
“Surviving Obligation” for all purposes of this Agreement.


10.2 Further Assurances. Purchaser and Seller shall execute and deliver such
documents, writings and further assurances as may be necessary or desirable to
carry out the intent and purpose of this Agreement.


10.3 Entire Agreement. No change or modification of this Agreement shall be
valid unless the same is in writing and signed by both parties hereto. No waiver
of any of the provisions of this Agreement shall be valid unless in writing and
signed by the party against whom it is sought to be enforced. This Agreement and
the agreements and documents contemplated herein contain the entire agreement
between the parties relating to the purchase and sale of the Assets.


10.4 Survival. All of the Parties' representations, warranties, covenants and
agreements hereunder, to the extent not fully performed or discharged by or
through each Closing, shall be deemed not merged into any instrument delivered
at such Closing and shall remain fully enforceable only for a period of two
years after such Closing.


10.5 Dates. If any date set forth in this Agreement for the delivery of any
document or the happening of any event (such as, for example, the expiration of
the Inspection Period or the Closing Date) should, under the terms hereof, fall
on a weekend or holiday, then such date shall be automatically extended to the
next succeeding weekday that is not a holiday.


10.6 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Colorado.


10.7 Notices. Any notice required or permitted to be sent pursuant to this
Agreement shall be in writing and shall be deemed received (a) when personally
delivered, or (b) upon receipt or refusal to accept delivery (i) after having
been deposited in a U.S. Postal Service depository and sent by registered or
certified mail, return receipt requested, with all required postage prepaid, or
(ii) following posting of the same with Fed Ex or other nationally recognized
overnight courier, and addressed as follows, or (c) upon confirmed facsimile to
the number specified below, provided that a copy of the facsimile receipt shall
be maintained by the sender.
 
16

--------------------------------------------------------------------------------




If to Purchaser:
Silverleaf Resorts, Inc
1221 River Bend Dr. #120
Dallas, Texas 75247
Facsimile: 214.905.0514
Email: rmead@silverleafresorts.com
   
with a copy to:
George R. Bedell, Esq.
Meadows, Owens, Collier, Reed, Cousins & Blau, L.L.P.
901 Main Street, Suite 3700
Dallas, Texas 75202
Facsimile: 214.747.3732
Email: gbedell@meadowsowens.com
   
If to Seller:
Mr. Brian Fitzpatrick
The Pinnacle Lodge at Winterpark
108 Zerex Street
PO Box 1707
Fraser, Colorado 80442-1202
Facsimile: 970.722.7632
Email: pinnaclelodge@aol.com
   
with a copy to:
Matthew D. Gordon, Esq.
Laff Campbell Tucker Delaney & Gordon, LLP
7730 East Belleview Avenue, Suite A204
Greenwood Village, Colorado 80111-2616
Facsimile: 303.740.7300
Email: mgordon@lafflaw.com
   
If to Title Company:
Chicago Title Insurance Company
4032 McDermott Road, Suite 100-A
Plano, Texas 75024
Attn: Lois McGrew
Facsimile: 972.265.8177
Email: lois.mcgrew@ctt.com



Any address fixed pursuant to the foregoing may be changed by the addressee by
notice given pursuant to this Section 10.7.


10.8  Headings. The section headings which appear in some of the sections of
this Agreement are for purposes of convenience and reference and are not in any
sense to be construed as modifying the sections in which they appear.


10.9 Assignment. Purchaser shall have the right to nominate who shall take title
and who shall succeed to Purchaser’s duties and obligations hereunder, or assign
this Agreement to any person, firm, corporation, or other entity which Purchaser
may, at Purchaser’s sole option, choose, and from and after such nomination or
assignment, wherever in this Agreement reference is made to Purchaser, such
reference shall mean the nominee or assignee who shall succeed to all rights,
duties, and obligations of Purchaser hereunder. The foregoing notwithstanding,
no assignment by Purchaser or appointment of a nominee shall (a) be effective
until and unless such assignee or nominee assumes the obligations of Purchaser
under this Agreement; or (b) relieve Purchaser from any liability under this
Agreement.

17

--------------------------------------------------------------------------------




10.10 Successors and Assigns. Subject to Section 10.9, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns.


10.11 Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties agree that a
facsimile transmittal of this Contract shall be considered as an originally
executed document and shall be binding upon the parties hereto.


10.12 Recording. Purchaser shall not record this Agreement nor any memorandum of
this Agreement in the records of the Clerk and Recorder of Grand County,
Colorado.


10.13 Mutual Indemnification. Seller agrees to indemnify and hold Purchaser
harmless of and from any and all liabilities, claims, demands, suites, and
judgments, of any kind, or nature (except those items which under this terms of
this Agreement specifically become the obligation of Purchaser), brought by
third parties and based on events occurring on or before the Closing Date and
which are directly related to the ownership, maintenance, or operation of
Pinnacle Lodge, and all expenses related thereto, including, but not limited to,
court costs and attorneys’ fees.


Purchaser agrees to indemnify and hold Seller harmless of and from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature,
brought by third parties and based on events occurring subsequent to the Closing
Date and which are in any way related to the ownership, maintenance or operation
of Pinnacle Lodge, and all expenses related thereto, including, but not limited
to, court costs and attorneys’ fees.


10.14 Legal Fees. In the event of the bringing of any action or suit by either
Party against the other Party by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other Party arising out
of this Agreement, the Party in whose favor final judgment shall be entered
shall be have and recover of and from the other Party all costs and expenses of
suit, including reasonable attorneys’ fees.


10.15  Not An Offer. This Agreement shall be deemed a contract only when fully
executed by Purchaser and Seller and does not constitute an offer to purchase or
sell by either such party.


10.16  Incorporation of Recitals and Exhibits. The Recitals set forth above and
the exhibits attached to this Agreement are incorporated into this Agreement by
this reference.


10.17  Confidentiality. Purchaser and Seller agree that this Agreement shall
remain strictly confidential and that no press or other publicity release or
communication to the general public in connection with the purchase and sale of
the Assets will be issued prior to Closing without the other party's prior
written approval. All information, studies and reports relating to the Assets
whether obtained by Purchaser either by observations and examination of
Purchaser's agents or disclosed to Purchaser or Purchaser's agents by Seller,
shall remain strictly confidential and shall not be disclosed to anyone other
than Purchaser, Purchaser's agents or Purchaser's prospective investors or
lenders, if any, directly involved with the purchase of the Assets and shall be
used by Purchaser solely to evaluate the purchase of the Assets or to arrange
financing, if any, in connection therewith. If this Agreement is terminated for
any reason, Purchaser shall promptly return to Seller all information obtained
from Purchaser and shall provide Seller with copies of all information, studies
and reports obtained by Purchaser with respect to the Assets. The provisions of
this Section 10.17 shall be a Surviving Obligation.

18

--------------------------------------------------------------------------------


 
10.18  1031 Exchange. Either Seller or Purchaser (as appropriate, the
“Exchanging Party”) shall have the option to consummate the sale of the Assets
as part of a so-called like kind or tax deferred exchange (the “Exchange”)
pursuant to §1031 of the Internal Revenue Code of 1986, as amended (the “Code”),
provided that: (a) the Closing shall not be delayed or affected by reasons of
the Exchange to the detriment of the non-assigning party, nor shall the
consummation or accomplishment of the Exchange be a condition precedent or
condition subsequent to the Exchanging Party’s obligations under this Agreement;
(b) the Exchange shall be effected through an assignment of this Agreement or
the Exchanging Party’s rights under this Agreement, to a qualified intermediary,
provided that such assignment shall not release the Exchanging Party of its
obligations hereunder; and (c) the non-assigning party shall not be required to
take an assignment of the purchase agreement for other property or be required
to acquire or hold title to any real property for purposes of consummating the
Exchange, and (d) there shall be no additional cost to the non-assigning party.
The Exchanging Party shall indemnify the non-assigning party against all costs
and liabilities incurred in cooperating with the Exchanging Party in satisfying
the requirements of the Code. The non-assigning party shall have no
responsibility to the Exchanging Party for the tax effects of any such Exchange.
This provision shall survive Closing.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement which shall be
effective as of the Execution Date.
 

       
SELLER:

THE FITZPATRICK FAMILY LIMITED PARTNERSHIP, a Florida limited partnership
 
 
  By:
Rocky Mountain High Hospitality,
LLC, a Florida limited liability
company, general partner
 
  By:  
/S/ BERNARD FITZPATRICK
 

--------------------------------------------------------------------------------

Bernard Fitzpatrick, Manager
 Date: 
    2-3-06

--------------------------------------------------------------------------------


       
PURCHASER:

SILVERLEAF RESORTS, INC., a Texas  corporation
 
  By:  
/S/ HARRY J. WHITE, JR.

--------------------------------------------------------------------------------

  Name:  Harry J. White, Jr.  

--------------------------------------------------------------------------------

 Its:      
Chief Financial Officer

--------------------------------------------------------------------------------

 Date:  
    2-2-06

--------------------------------------------------------------------------------

 
BY SIGNING THIS AGREEMENT, TITLE COMPANY ACKNOWLEDGES AND AGREES TO PERFORM ITS
INSTRUCTIONS AS SET FORTH IN THIS AGREEMENT.
 

        TITLE COMPANY:

CHICAGO TITLE INSURANCE COMPANY  
   
   
    By:      

--------------------------------------------------------------------------------

 Title: 
   

--------------------------------------------------------------------------------

 Date:
   

--------------------------------------------------------------------------------

 

 
20

--------------------------------------------------------------------------------


 
Exhibits attached to the Agremeent and not filed herewith:
 
Ex. A - Bill of Sale

21

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF BILL OF SALE


BILL OF SALE


KNOW ALL MEN BY THESE PRESENTS, That THE FITZPATRICK FAMILY LIMITED PARTNERSHIP
(“Seller”), for and in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, to it in hand paid, at or before the enslaving or
delivery of these presents by SILVERLEAF RESORTS, INC., a Texas corporation
(“Buyer”), the receipt of which is hereby acknowledged, has bargained and sold,
and by these presents does assign, grant and convey unto the said Buyer, its
successors and assigns, the following property, goods and chattels (the
“Property”):


All inventory, goodwill, customer lists, trade names (including the name
“Pinnacle Lodge”), phone numbers, email addresses, web site, logo and signs, and
all tangible and intangible personal property and fixtures of any kind,
including, but not limited to, all furniture, furnishings, equipment,
appliances, and any other apparatuses owned by Seller and attached to or used
exclusively in connection with the ownership, maintenance, or operation of real
property and improvements described as Tract B-1, CLAYTON SUBDIVISION, according
to the plat thereof filed October 24, 1986, at Reception No. 249237, EXCEPT that
portion conveyed to the Town of Fraser in Deed recorded January 17, 1992, in
Book 491 at Page 659, County of Grand, State of Colorado.


TO HAVE AND TO HOLD the same unto the said Buyer, its successors and assigns,
forever. The said Seller covenants and agrees to and with the Buyer, its
successors and assigns, to WARRANT AND DEFEND the sale of said property, goods
and chattels, against all and every person or persons whomever. When used
herein, the singular shall include the plural, the plural the singular, and the
use of any gender shall be applicable to all genders.


Buyer acknowledges that Buyer is purchasing the Property solely in reliance on
Buyer's own investigation, and that no representations or warranties of any
kind, either express or implied, have been made by Seller or Seller's agents.
Buyer acknowledges that the Property is being sold AS IS, WHERE IS, without any
warranty of quality, condition or usefulness, including, without limitation, any
WARRANTY OF MERCHANTABILITY or any WARRANTY OF FITNESS FOR THE PARTICULAR
PURPOSE of Buyer


IN WITNESS WHEREOF, the Seller has executed this Bill of Sale this _____ day of
______________, 2004.
 
Signature and notary acknowledgment to follow
 
A-1

--------------------------------------------------------------------------------

